Citation Nr: 0523205	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to January 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in June 2003, a statement of the case 
was issued in March 2004, and a substantive appeal was 
received in March 2004.  In May 2005, the veteran testified 
before the undersigned at a travel Board hearing at the RO in 
Winston-Salem, North Carolina.

At the May 2005 hearing, the veteran submitted a claim for 
increased disability ratings for his service-connected 
sinusitis, hemorrhoids, and thoracic spine disability, and a 
claim of service connection for a neck disability.  These 
claims are referred to the RO for initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the VCAA, the Board has determined 
that further development is necessary.

The veteran is claiming entitlement to service connection for 
a psychiatric disability on the basis that such disability is 
secondary to his service-connected disabilities.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection is in effect for the following 
disabilities:  gout rated 60 percent disabling; bursitis of 
the left elbow rated 10 percent disabling; thoracic spine 
disability rated 10 percent disabling; excision, fibroma of 
the left foot rated noncompensably disabling; hemorrhoids 
rated noncompensably disabling; herpes rated noncompensably 
disabling; maxillary sinusitis rated noncompensably 
disabling; and, tonsillectomy rated noncompensably disabling.  

The veteran was afforded a VA examination in December 2002 
and although the examiner rendered an opinion with regard to 
the relationship of his psychiatric disability and gout, the 
examiner did not address the etiology as it relates to his 
other service-connected disabilities.  The Board finds that 
the veteran should be afforded another VA examination, 
preferably the December 2002 examiner, and the examiner 
should provide an opinion as to whether the veteran's 
psychiatric disorder is as a result of any of his service 
connected disabilities.  Id.

Additionally, at the December 2002 VA examination, the 
veteran reported that he was hospitalized at a private 
facility in Winston-Salem in 1988 and 1993.  The RO should 
contact the veteran and request the name of the facility, 
address, and the dates of treatment, and should then request 
these medical records.  At the May 2005 hearing, the veteran 
stated that he sought treatment with a private psychiatrist 
"not long ago," however, he could not recall the name of 
the psychiatrist.  The RO should contact the veteran and 
request the name of the treating psychiatrist, address, and 
dates of treatment, and should then request these medical 
records.  The veteran is advised that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159(c)(1)(i), (ii).

It also appears that the veteran has reported that a VA 
physician, a Surya K. Challa, M.D., had indicated to the 
veteran that his psychiatric disorder was related to his 
service-connected disabilities.  In view of the need for the 
actions outlined above, it would appear appropriate to 
attempt to locate Dr. Challa and ask for clarification. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
to obtain the name of the private 
facility in Winston-Salem and name of 
his treating psychiatrist, the 
respective addresses, and respective 
dates of treatment.  After obtaining 
any necessary consents from the 
veteran, the RO should take appropriate 
action to request all pertinent private 
treatment records from the identified 
Winston-Salem medical facility and 
private physician.

2.  The VA physician, Surya K. Challa, 
M.D., should be contacted and asked to 
clarify the veteran's assertion that 
Dr. Challa told him that his 
psychiatric disorder was related to his 
service-connected disabilities. 

3.  The veteran should be afforded a VA 
psychiatric examination with the VA 
physician who examined the veteran in 
December 2002.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination of the veteran.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) the veteran's psychiatric 
disability was caused by or aggravated 
by his service-connected disabilities, 
to include gout, bursitis of the left 
elbow, thoracic spine disability, left 
foot disability, hemorrhoids, herpes, 
sinusitis, and tonsillectomy.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  
If any opinion cannot be provided 
without resort to speculation, the 
examiner should so indicate.

If the VA clinician who performed the 
December 2002 examination of the 
veteran is not available, the veteran 
should be afforded a VA examination 
with a VA physician for the purpose of 
an examination and addressing the 
question at hand.  

4.  Thereafter, following any 
additional development that is 
indicated, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for psychiatric 
disability, to include whether such 
disability was caused by or aggravated 
by the veteran's service-connected 
disabilities.  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the Case and 
afford a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




